Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art does not disclose or render obvious: a projector, and a processor coupled to the projector, coupled in turn to a memory having executable instructions to: “determine a plurality of images for projection onto a projection surface, and controls a projector to project the plurality of images onto the projection surface”, because in Delamont the perspective corrections for each user are performed
Additionally, the external projector 96 cited in [1800] of Delamont is specifically disclosed as being used to project lighting effects of directional IR laser beams from an IR proximity mine apparatus 91.  As noted by the applicant in page 15 of the arguments filed 7/25/2022, Delamont is silent as to how these lighting effects are rendered perspective correct for each user, and 
“Delamont certainly does not disclose or suggest that the lighting effects projected by the external projector(s) 96 are in any way associated with a determined face pose of multiple viewers positioned at different locations”
In Delamont, it is each head mounted display apparatus 1 that adapts an IR laser beam to a wearer’s field of view and gaze direction, not the external projector 96, as disclosed in [1798].  Thus, although Delamont does disclose the component of an external projector 96, similar, there is no disclosure or suggestion in Delamont that this projector uses face/head pose information.
A further search yielded Zheng, US 2020/0074743 A1.  Zheng similarly provides an augmented reality system for multiple uses to simultaneously inhabit, in which virtual images are updated for the multiple users (Figure 1a), however Zheng does not “project the plurality of images onto the projection surface” of the real environment, but instead directly transmits the images to a user’s AR display, as disclosed in [0040].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425